DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 16, 18-30 and 33 of copending Application No. 15/967,732. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to overlapping subject matter with each of the claim sets including many of the same compounds and devices comprising said compounds. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 10, 14-26 and 28-29 of copending Application No. 16/211,332. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to overlapping subject matter with each of the claim sets including many of the same compounds and devices comprising said compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29 and 59-77 of copending Application No. 16/718,355. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to overlapping subject matter with each of the claim sets including many of the same compounds and devices comprising said compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/016,928. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to overlapping subject matter with each of the claim sets including many of the same compounds and devices comprising said compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/314,024. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims and the instant claims are drawn to overlapping subject matter with each of the claim sets including many of the same compounds and devices comprising said compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 claims many combinations of compounds that lie outside the scope of claim 1. For example, a compound wherein i, k and j are each 11 in the claim or a compound 2125211. This is just one example of a compound claimed in claim 13 that is outside of the scope of claim 1 with many claimed compounds similarly not being within the scope of claim 1. 

Claim 14 similarly includes compounds that fall outside the scope of claim 1 from which it depends. For example, 
    PNG
    media_image1.png
    140
    172
    media_image1.png
    Greyscale
 does not fall within the scope of claim 1. 

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20150105556) (Li).

In reference to claim 1-2, 5-9, 11-14 and 20, Li teaches a compound of the formula IIB [0099] as shown below for example a compound of formula II2 as shown below for as an organic light emitting material [0020] [0104]


    PNG
    media_image2.png
    216
    316
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    191
    324
    media_image3.png
    Greyscale


for example, wherein in the formula II2, X is N [0106], R1 is an alkyl group [0107] (e.g. t-butyl [0041]),  A is O [0100] [0090], V1 to V3 are each C, V4 is N [0091], 
    PNG
    media_image4.png
    101
    114
    media_image4.png
    Greyscale
 has a structure of 
    PNG
    media_image5.png
    121
    124
    media_image5.png
    Greyscale
 [0146], the R1 is a substituted alkyl (e.g. methyl substituted by deuterium) or a combination of deuterium and methyl [0148] [0041], L2 has the structure 
    PNG
    media_image6.png
    113
    89
    media_image6.png
    Greyscale
 [0166], L3 has the structure 
    PNG
    media_image7.png
    136
    154
    media_image7.png
    Greyscale
 [0171], L4 has the structure 
    PNG
    media_image8.png
    87
    111
    media_image8.png
    Greyscale
. 
Li discloses the compound of formula II2 that encompasses the presently claimed compound of formula I, including wherein in the formula II2, X is N, R1 is an alkyl group (e.g. t-butyl),  A is O, V1 to V3 are each C, V4 is N, 
    PNG
    media_image4.png
    101
    114
    media_image4.png
    Greyscale
 has a structure of 
    PNG
    media_image5.png
    121
    124
    media_image5.png
    Greyscale
, the R1 is a substituted alkyl (e.g. methyl substituted by deuterium) or a combination of deuterium and methyl, L2 has the structure 
    PNG
    media_image6.png
    113
    89
    media_image6.png
    Greyscale
, L3 has the structure 
    PNG
    media_image7.png
    136
    154
    media_image7.png
    Greyscale
, L4 has the structure 
    PNG
    media_image8.png
    87
    111
    media_image8.png
    Greyscale
. Each of the disclosed substituents from the substituent groups of Li are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula II2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula II2 to provide the compound described above, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

For Claim 1: Reads on wherein L1 is O, RA is an alkyl group that is a t-butyl group, L2 is NR’, RB is phenyl which is fused to L2 to form a ring at R’, RC is hydrogen, R is an alkyl group substituted with deuterium or a combination of alkyl and deuterium substituents, RD represents two substitutions and the substituents are fused to form a ring and wherein RA is present and is an alkyl and RC is hydrogen. 
For Claim 2: Reads on wherein RA is an alkyl group that is a t-butyl group, RB is phenyl which is fused to L2 to form a ring at R’, RC is hydrogen, R is an alkyl group substituted with deuterium or a combination of alkyl and deuterium substituents, RD represents two substitutions and the substituents are fused to form a ring. 
For Claim 5: Reads on wherein Z2 is N and A is pyridine
For Claim 6: Reads on wherein Z1 is C and B is benzene.
For Claim 7: Reads on wherein two adjacent Rd substituents are fused to form a ring.
For Claim 8: Reads on wherein L1 is O. 
For Claim 9: Reads on wherein L2 is NAr.
For Claim 11: Reads on wherein R is an alkyl group. 
For Claim 12: Reads on the first formula.
For Claim 13: Reads on compound 2,625,490.
For Claim 14: Reads on 
    PNG
    media_image9.png
    144
    192
    media_image9.png
    Greyscale
.
For Claim 20: Reads on a formulation.


In reference to claim 15-16, Li teaches the compound as described above for claim 1 and further teaches that it is for use as an emitting material with a host material in a light emitting layer of an organic light emitting device with an anode and a cathode [0179]- [0195]. 

Li does not disclose an example of a device comprising this specific material but generally teaches that this material is used for this purpose as pointed to above.

Given that Li discloses the device structure that encompasses the presently claimed device, including comprising an anode, a cathode and a light emitting layer including the material pointed to for claim 1 and a host material, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use this device configuration, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
 
In reference to claim 19, Li teaches the device as described above in claim 16 and further teaches that such devices are for use in flat panel displays, illumination and backlighting [0185].  

Li does not disclose an example of consumer product such as a flat panel display, illumination or backlight, Li generally teaches that these are among the known preferred uses of the device. 

Given that Li discloses the device that encompasses the presently claimed consumer product, including wherein the device is a flat panel display, illumination or backlight, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device application, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 


In reference to claim 3, Li teaches the compound as described above for claim 1 and further teaches that the group R1 can optionally be benzene instead of alkyl (Li [0115]; [0051]). 

Li discloses the compound of formula II2 that encompasses the presently claimed compound, including wherein R1 is benzene. Each of the disclosed substituents from the substituent groups of Li are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula II2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula II2 to provide the compound described above, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In reference to Claim 4, Li teaches the compound as described above for claim 1 and further teaches that the group Rb can optionally be benzene instead of hydrogen (Li [0015]; [0051]). 

Li discloses the compound of formula II2 that encompasses the presently claimed compound, including wherein Rb is benzene. Each of the disclosed substituents from the substituent groups of Li are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula II2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula II2 to provide the compound described above, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

In reference to Claim 10, Li teaches the compound as described above for claim 1 and further teaches that the group R1 can optionally be benzene instead of deuterated alkyl (Li [0148]; [0051]). 

Li discloses the compound of formula II2 that encompasses the presently claimed compound, including wherein R1 is benzene. Each of the disclosed substituents from the substituent groups of Li are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula II2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula II2 to provide the compound described above, which is both disclosed by Li and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 15 above and further in view of Zeng et al (US 20130026909) (Zeng).

In reference to claims 17-18, Li teaches the device as described above for claim 15 that includes a host material. Li teaches that the host material is preferably a suitable host material known in the art [0194]. Li does not expressly teach that the host material is one of the materials recited in the instant claims.

With respect to the difference, Zeng teaches compound 1 [0062] as shown below as a host material for phosphorescent light emitting devices. Zeng further teaches this compound has various benefits as a host material for example when used in an OLED improves emission spectrum line shape, efficiency and lifetime [0061].

    PNG
    media_image10.png
    191
    299
    media_image10.png
    Greyscale

In light of the motivation of using compound 1 as a host material as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound 1 as a host material as described by Zeng in the device of Li in order to improve emission spectrum line shape, efficiency and lifetime and thereby arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean M DeGuire/Examiner, Art Unit 1786